UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϰͬϯϬͬϮϬϮϭ
 Samantha Siva Kumaran,

                               Plaintiff,
                                                           1:20-cv-03871 (GHW) (SDA)
                   -against-
                                                           ORDER
 Vision Financial Markets, LLC,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In my Order, dated January 26, 2021, I directed that Plaintiff Samantha Siva Kumaran

(“Kumaran”) and Nefertiti Risk Capital Management, LLC (“NRCM”) file a Second Amended

Complaint (“SAC”), no later than February 26, 2021, adding NRCM as a plaintiff, since no party

objected. (1/26/21 Order, ECF No. 44.) On February 18, 2021, Kumaran, jointly with NRCM,

requested an extension with the consent of the Defendants until March 15, 2021 to file the SAC.

(2/18/21 Consent Ltr. Mot., ECF No. 45.) On February 19, 2021, the Court granted the extension

request. (2/19/21 Order, ECF No. 46.)

       On March 15, 2021, Kumaran filed what she denominated “Kumaran’s Second Amended

Complaint” (ECF No. 48) and thereafter filed, on April 1, 2021, a first amended complaint (ECF

No. 55) and another version of “Kumaran’s Second Amended Complaint” (ECF No. 56). On March

16 and 19, 2021, Brian August, Esq. (“August”) filed a first amended complaint on behalf of NRCM

and another entity, Nefertiti Asset Management, LLC (“NAM”) (ECF Nos. 49 & 50).

       On April 20, 2021, a motion was submitted that was electronically signed by both

Kumaran and August, and filed on the ECF docket by Kumaran, seeking leave for NAM and
Nefertiti Holding Corporation, Inc. (“NHC”) to intervene as plaintiffs in this action. (Pls.’ 4/20/21

Mot., ECF No. 60.)

       Following a telephone conference with the parties today, and for the reasons stated on

the record, it is hereby Ordered as follows:

       1. None of Kumaran, NRCM or NAM had leave to file the pleadings in this action that

           were filed at ECF Nos. 48, 49, 50, 55 and 56, and those pleadings are stricken.

       2. Plaintiffs cannot proceed jointly in this action by filing separate complaints. See

           Figueroa v. Trump, No. 20-CV-00401 (TJM) (CFH), 2020 WL 4346765, at *2 (N.D.N.Y.

           July 29, 2020). Accordingly, all plaintiffs (and intervenors) must join a single pleading

           signed by each (or counsel where applicable) with respect to the allegations made by

           her/it.

               a. If either Kumaran or NRCM wishes to pursue litigation independently, she/it

                     must file a notice of voluntary dismissal pursuant to Rule 41 of the Federal

                     Rules of Civil Procedure no later May 14, 2021.

               b. The motion by NAM and NHC to intervene shall be granted on consent unless

                     they advise the Court in writing, no later than May 14, 2021, that they wish to

                     proceed via a separate action, in which case they shall withdraw their motion

                     by that date.

       3. All remaining plaintiffs shall file a single SAC no later than July 30, 2021. Such pleading

           must comply with Federal Rule of Civil Procedure Rule 8 and contain a “short and plain

           statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

           8(a); see also Wynder v. McMahon, 360 F.3d 73, 79 n.11 (2d Cir. 2004) (“[T]he basic



                                                  2
         requirements of Rule 8 apply to self-represented and counseled plaintiffs alike.”)

         (citation omitted).

     4. Defendants shall file their anticipated motion to dismiss the SAC (and/or to compel

         arbitration) no later than September 17, 2021. Plaintiffs shall file their opposition no

         later than October 19, 2021 and Defendants shall file any reply no later than

         November 19, 2021.

     The Clerk of Court is respectfully requested to terminate the motion at ECF No. 68.

SO ORDERED.

DATED:        New York, New York
              April 30, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                              3
